Exhibit 10.31 [FORM OF 2009 CITI STOCK PAYMENT PROGRAM NOTIFICATION] 2009 Citi Stock Payment Program Notification 1. Stock Payment Notification. Citigroup Inc. (“Citigroup”) hereby notifies {NAME} (the “Participant”), of the award of the stock payment summarized below, pursuant to the terms of the 2009 Citi Stock Payment Program (the “Program”) and the Citigroup 2009 Stock Incentive Plan, as it may be amended from time to time (the “Plan”). The terms, conditions and restrictions of your stock payment are contained in this Stock Payment Notification, including the attached Appendices (together, the “Notification”), and are summarized, along with additional information, in the 2009 Citi Stock Payment Program prospectus dated November 1, 2009, and any applicable prospectus supplements (together, a “Prospectus”). 2. Stock Payment Award Summary* Award Date: November 30, 2009 Number of Shares: {# SHARES} Vesting Date: November 30, 2009 Transfer Dates: See the Transfer Date Appendix CITIGROUP INC. By: [Name] [Title] *The terms, conditions and restrictions applicable to your stock payment, including the transfer restrictions applicable to your stock payment, are contained in this Notification, which includes the Appendices hereto, and are also summarized in the Prospectus. . CITI STOCK PAYMENT PROGRAM NOTIFICATION APPENDIX This Appendix constitutes part of the Stock Payment Notification (the “Notification”) and is applicable to the stock payment award summarized on the first page of this Notification. This Appendix sets forth the terms and conditions and other information applicable to the award of a stock payment made to Participant under the Program, as described in the Stock Payment Award Summary on page 1. Awards of stock payments are hereinafter referred to as “Awards”. All Awards are denominated in shares of Citigroup common stock, par value $.01 per share (referred to herein as “shares” or “Citigroup stock”). The “Company”, for purposes of this Notification, shall mean Citigroup and its subsidiaries that participate in the Program. 1. Terms and Conditions.
